In the 

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1855 
DARYL SUTULA‐JOHNSON, 
                                                  Plaintiff‐Appellant, 
                                  v. 

OFFICE DEPOT, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 15‐CV‐2378 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 7, 2017 — DECIDED JUNE 25, 2018 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiff  Daryl  Sutula‐Johnson 
sued  her  former  employer,  alleging  that  its  changes  to  her 
compensation for selling office furniture breached its contract 
with her and violated the Illinois Wage Payment and Collec‐
tion Act. The district court granted summary judgment for the 
employer. We affirm summary judgment for the employer on 
2                                                       No. 17‐1855 

the claims for breach of contract but reverse as to the statutory 
claims.  
I. Factual & Procedural Background 
   We start by summarizing the changes in Sutula‐Johnson’s 
compensation and then the procedural course of this lawsuit. 
Because we are reviewing a grant of summary judgment for 
the  defendant‐employer,  we  consider  facts  that  are  undis‐
puted and give the plaintiff the benefit of conflicts in the evi‐
dence.  
     A. The OfficeMax Plan 
     Plaintiff  Sutula‐Johnson  began  selling  office  furniture 
more  than  a  decade  ago.  She  started  with  Boise  Cascade, 
which  then  merged  with  OfficeMax.  In  2010,  OfficeMax 
adopted a written compensation plan that covered its furni‐
ture sales group, including Sutula‐Johnson. Under that plan, 
OfficeMax paid furniture account executives, including plain‐
tiff, entirely in commissions. OfficeMax paid commissions at 
a  rate  of  either  27%  or  20%  of  each  sale,  depending  on  the 
sale’s  profit.  The  general  policy  was  that  commissions  were 
earned either when a customer paid or 90 days after the cus‐
tomer  was  invoiced,  whichever  came  first.  Sutula‐Johnson, 
however, had negotiated better terms for herself. She earned 
commissions upon invoicing.  
    OfficeMax  paid  commissions  on  a  monthly  basis  in  the 
second or third paycheck of the month after the commission 
was earned. Sutula‐Johnson received commissions according 
to these terms throughout her employment with OfficeMax. 
No. 17‐1855                                                        3

   B. The New Office Depot Plan 
   OfficeMax  and  Office  Depot  merged  in  November  2013 
and continued business under the name Office Depot. At first, 
Office Depot continued to pay Sutula‐Johnson and her Office‐
Max  colleagues  under  the  terms  of  the  old  OfficeMax  plan. 
Then  on  July  14,  2014,  Office  Depot  announced  that  it  was 
adopting  a  new  compensation  plan  that  would  apply  to  all 
furniture account executives effective immediately.  
    Office Depot did not roll out the new plan smoothly. The 
July 14 announcement contained a PowerPoint presentation 
explaining  the  new  compensation  structure.  Within  a  week, 
Sutula‐Johnson received a copy of the PowerPoint presenta‐
tion  but  not  a  copy  of  the  plan  itself.  Sutula‐Johnson—who 
kept notes of the roll‐out and her talks with Office Depot man‐
agers—asserts that employees received an email a month and 
a half later saying that the new plan was available for viewing 
online. In reality, she  testified, the plan was not available at 
that time. Sutula‐Johnson did not receive a copy of the new 
plan until September 26, 2014, and her notes said that the plan 
was not yet accessible nationwide. 
    The new plan significantly changed how Sutula‐Johnson 
was paid and reduced her total pay. For the first time, Sutula‐
Johnson received a combination of salary and what Office De‐
pot  called  “incentive  payments.”  The  incentive  payments 
were paid quarterly and with lower rates than the OfficeMax 
commissions: 13.5% or 10% instead of 27% or 20%. Office De‐
pot  set  a  quarterly  sales  target  for  each  employee  and  paid 
13.5% or 10% of all sales as “incentive payments,” depending 
on whether the employee exceeded the quarterly sales target.  
4                                                      No. 17‐1855 

    The new Office Depot plan also changed when and how 
Sutula‐Johnson  earned  and  received  her  commissions.  In‐
stead  of earning commissions upon customer  invoicing, the 
plan said that she “accrued” the incentive payments upon in‐
voicing  but  did  not  “earn”  them  until  the  day  Office Depot 
actually paid them to her. Under the new plan, an employee 
who left the company lost any claim on incentive payments 
not yet actually paid to her. According to Office Depot, any 
interest  the  employee  had  in  the  incentive  pay  was  not 
“earned or vested until payment date.” According to Sutula‐
Johnson,  Office  Depot  usually  paid  the  quarterly  incentive 
payments 45 days after the end of each calendar quarter. 
     C. Sutula‐Johnson’s Objections 
    Sutula‐Johnson  had  earned  substantial  commissions  un‐
der the OfficeMax plan. She quickly figured out that the new 
Office Depot plan would reduce her pay significantly. She im‐
mediately  objected  to  the  new  plan.  She  initially  refused  to 
sign  it  and  complained  to  management  about  what  was,  in 
her  view,  an  unfair  pay  reduction,  especially  as  applied  to 
sales already in the works but not yet invoiced. Office Depot 
management said the new plan would still apply to her. 
    Despite her objections, Sutula‐Johnson continued working 
for Office Depot for more than another year. In early 2015, Of‐
fice Depot issued a new written version of the plan with the 
same key terms and insisted that Sutula‐Johnson sign it. She 
signed a form acknowledging the plan in March 2015. Later 
that month she filed this suit while still working for Office De‐
pot. She resigned in December 2015. 
No. 17‐1855                                                         5

   D. Procedural Background 
    Sutula‐Johnson sued Office Depot in federal court, invok‐
ing  diversity  jurisdiction  under  28  U.S.C.  § 1332(a)(1).  Her 
complaint alleged breach of contract, unjust enrichment, and 
violations  of  the  Illinois  Wage  Payment  and  Collection  Act, 
820 Ill. Comp. Stat. 115/1 et seq. (the “Illinois Wage Act”). She 
claimed that Office Depot breached  its contract with her by 
paying her under the new compensation plan before March 2, 
2015,  when  she  signed  the  acknowledgment  form.  She  also 
asserted that the “incentive payments” were commissions un‐
der the Illinois Wage Act and that Office Depot violated the 
Act  by  paying  the  commissions  quarterly  rather  than 
monthly. On appeal she has dropped her claim for unjust en‐
richment.  
     After  resigning,  Sutula‐Johnson  amended  her  complaint 
to add claims that Office Depot had breached her contract and 
violated the Illinois Wage Act when it refused to pay her in‐
centive  payments  on  all  sales  that  were  invoiced  before  she 
left. Both parties moved for summary judgment. The district 
court denied Sutula‐Johnson’s motion for summary judgment 
and granted Office Depot’s on all counts. Sutula‐Johnson v. Of‐
fice Depot, Inc., 2017 WL 1333141 (N.D. Ill. April 11, 2017). 
II. Analysis 
    We  review  de  novo  the  district  court’s  grant  of  summary 
judgment, while construing all facts and drawing all reasona‐
ble inferences in favor of Sutula‐Johnson. Roberts v. Columbia 
College Chicago, 821 F.3d 855, 861 (7th Cir. 2016). Illinois law 
governs  all  claims.  Under  Erie  Railroad  Co.  v.  Tompkins,  304 
U.S. 64 (1938), our role is to decide questions of state law as 
we  predict  the  Illinois  Supreme  Court  would  decide  them. 
6                                                      No. 17‐1855 

E.g., Anicich v. Home Depot U.S.A., Inc., 852 F.3d 643, 648 (7th 
Cir. 2017). 
     A. Breach of Contract 
    In  her  claim  for  breach  of  contract,  Sutula‐Johnson  con‐
tends that Office Depot did not effectively amend its employ‐
ment  contract  with  her  until  she  signed  a  written  acknowl‐
edgment form on March 2, 2015. She makes two arguments to 
support her claim: (1) that before that date, any amendment 
to her contract was without consideration; and (2) that she did 
not accept the new terms until she signed them. In her view, 
a new contract was not formed until March 2, 2015, and Office 
Depot  breached  her  previous  contract  by  failing  to  comply 
with the old OfficeMax plan through that date. In the alterna‐
tive,  she  argues  that  Office  Depot  breached  her  contract  by 
retroactively reducing her commissions. We reject these argu‐
ments and affirm summary judgment for Office Depot on the 
claims for breach of contract. 
        1. Consideration 
    Sutula‐Johnson is correct that in Illinois an employer’s pol‐
icy  can  create  contractual  rights  that  the  employer  cannot 
amend unilaterally without consideration. Doyle v. Holy Cross 
Hosp., 708 N.E.2d 1140, 1142 (Ill. 1999). If a binding policy ex‐
ists, consideration “is not supplied simply by the employee’s 
continued work.” Id. at 1145. The threshold question, though, 
is whether there was a binding contractual term to start with. 
   In Illinois, an employer’s policy creates contractual rights 
only when: (1) it contains “a promise clear enough that an em‐
ployee  would  reasonably  believe  that  an  offer  has  been 
made;” (2) the employer disseminates the policy “to the em‐
No. 17‐1855                                                           7

ployee in such a manner that the employee is aware of its con‐
tents  and  reasonably  believes  it  to  be  an  offer;”  and  (3)  the 
employee accepts “the offer by commencing or continuing to 
work after learning of the policy.” Duldulao v. St. Mary of Naz‐
areth Hospital Ctr., 505 N.E.2d 314, 318 (Ill. 1987); see also Moore 
v. Illinois Bell Telephone Co., 508 N.E.2d 519, 520–21 (Ill. App. 
1987) (applying Duldulao to compensation plan). The Office‐
Max plan stated expressly that it was not a contract, so Sutula‐
Johnson cannot meet the first requirement. 
    When  an  employer’s  policy  states  expressly  that  it  does 
not create contractual rights, there simply is no promise that 
an employee can reasonably interpret as an offer to be bound. 
Hanna  v.  Marshall  Field  &  Co.,  665  N.E.2d  343,  348  (Ill.  App. 
1996);  Hogge  v.  Champion  Laboratories,  Inc.,  546  N.E.2d  1025, 
1031 (Ill. App. 1989); Moore, 508 N.E.2d at 521. The OfficeMax 
plan said that it was “not and should not be thought of as a 
contract  of  employment  other  than  at‐will”  and  that  Office‐
Max  “in  its  sole  discretion”  could  “amend  or  terminate  the 
plan  at  any  time  for any  reason  without  notice.”  Given  this 
language, Sutula‐Johnson could not reasonably have treated 
the  OfficeMax  plan  as  having  created  binding,  prospective 
contractual rights that could not be changed without new con‐
sideration. See Moore, 508 N.E.2d at 521; see also Geary v. Telu‐
lar Corp., 793 N.E.2d 128, 131, 133 (Ill. App. 2003) (employer 
could unilaterally change non‐binding compensation plan for 
at‐will employee). 
        2. Mutual Assent 
   Next,  Sutula‐Johnson  argues  that  the  new  compensation 
plan could not apply to her until she agreed to its terms. Even 
employment at will is a contractual relationship, after all, and 
8                                                                   No. 17‐1855 

it requires manifestations of mutual assent. See Walker v. Ab‐
bott  Laboratories,  340  F.3d  471,  477  (7th  Cir.  2003)  (“Illinois 
courts  generally  treat  at‐will  employment  relationships  as 
contractual in nature.”). Compensation is of course a key term 
in contracts for at‐will employment. See Blount v. Stroud, 915 
N.E.2d 925, 937 (Ill. App. 2009). Therefore, even though Office 
Depot  could  change  Sutula‐Johnson’s  compensation  plan 
without  consideration,  she  needed  to  give  express  assent  to 
the new plan before it took effect. See Duldulao, 505 N.E.2d at 
318 (employee must accept offer before it is binding); Geary, 
793 N.E.2d at 133 (at‐will employee had accepted change in 
compensation terms).  
    The problem for Sutula‐Johnson is that the law deems her 
to have accepted the Office Depot plan when she continued 
to work after Office Depot told her about the new plan and 
began  paying  her  under  its  terms.  An  at‐will  employee  can 
accept an offer from an employer by starting or continuing to 
work. Duldulao, 505 N.E.2d at 318. Sutula‐Johnson points out 
that  although  she  continued  working  after  Office  Depot 
adopted the plan, she objected orally and refused to sign the 
written policy until March 2015.1 In the face of her continued 
work for Office Depot, however, neither the oral objection nor 

                                                 
      1 Sutula‐Johnson also argues that the 2014 version did not apply to her 

because  it  said  that  the  incentive  payments  applied  only  to  “new  busi‐
ness,” while her business was with existing clients. Sutula‐Johnson does 
not direct us to a version of the plan that contains the “new business” lan‐
guage. The version we see in the record refers to paying a “New Account 
Incentive” on “all new and reactivated accounts,” which does not support 
her  position.  Even  if  plaintiff  had  identified  a  copy  that  said  incentives 
applied only to new business, this would limit which sales were covered 
by the new incentive payments, not which employees were covered.  
No. 17‐1855                                                              9

the refusal to sign was enough to reject the new compensation 
plan.  
    At summary judgment, Office Depot asserted the follow‐
ing  as  undisputed  material  facts:  on  July  14,  2014,  Sutula‐
Johnson  received  a  PowerPoint  presentation  explaining  the 
new  compensation  policy;  she  knew  that  Office  Depot 
planned to apply it to her starting that day; she received com‐
pensation  according  to  the  new  plan  starting  that  day;  and, 
knowing all that, she continued working for Office Depot. Su‐
tula‐Johnson  objected  to  these  asserted  facts  on  the  ground 
that  they  were  argumentative,  inaccurate,  or  irrelevant.  She 
did not, however, cite any contradictory evidence or explain 
how Office Depot’s summary was inaccurate. Sutula‐Johnson 
has not raised a genuine issue of material fact on these points. 
Also,  in  her  Local  Rule  56.1  statement  supporting  her  own 
motion  for  summary  judgment,  Sutula‐Johnson  asserted  as 
undisputed  that  Office  Depot  announced  the  new  payment 
plan on July 14, 2014 and that from “that day onward,” Office 
Depot  had  “paid  commissions  to  Plaintiff  on  the  reduced 
commission basis it announced.”  
    Given these facts—at least in the absence of an earlier, con‐
tractually  binding  policy—Sutula‐Johnson  accepted  Office 
Depot’s  new  terms  by  continuing  to  work.  See  Geary,  793 
N.E.2d  at  130,  133  (at‐will  employee  accepted  change  to  his 
compensation plan by continuing to work after orally object‐
ing to change). Office Depot did not breach any binding con‐
tractual obligations when it began paying Sutula‐Johnson un‐
der the new plan. 
   Sutula‐Johnson relies on Robinson v. Ada S. McKinley Com‐
munity  Services,  Inc.,  19  F.3d  359  (7th  Cir.  1994).  In  that  case 
under Illinois law, we concluded that the employer could not 
10                                                     No. 17‐1855 

unilaterally  modify  an  employees’  contract  without  the  em‐
ployees’ assent, and that acceptance and consideration could 
not  be  inferred  from  the  employees’  continued  work.  Id.  at 
364. Critical facts distinguish that case. In Robinson, the em‐
ployer’s policy manual did not contain disclaimers denying it 
was making binding promises that could not be changed. The 
“employee would thus reasonably believe that she could not 
be  terminated  without  certain  protections.”  Id.  at  363.  This 
case  is  different.  As  noted  above,  the  OfficeMax  plan  dis‐
claimed  any  promises,  so  Sutula‐Johnson  could  not  reason‐
ably rely on the OfficeMax plan as creating binding terms that 
the employer could not change unilaterally as a condition of 
continued employment.  
       3. Retroactive Application 
    Sutula‐Johnson also argues that Office Depot breached her 
contract by retroactively reducing her commissions by apply‐
ing the plan she signed in March 2015 to sales that occurred 
in 2014. The earlier OfficeMax plan had said that Sutula‐John‐
son earned commissions when invoices were sent to her cus‐
tomers.  Sutula‐Johnson  testified  that  Office  Depot  paid  her 
commissions  at  the  OfficeMax  rates  on  all  sales  invoiced 
through July 14, 2014, when Office Depot announced the new 
payment  plan.  To  the  extent  Sutula‐Johnson  wanted  the 
higher OfficeMax commission rates on all sales that were in 
the pipeline but not yet invoiced on July 14, neither plan enti‐
tled her to that result as a matter of contract law. Accordingly, 
Office  Depot  did  not  breach  plaintiff’s  contract  or  retroac‐
tively reduce commissions that she had earned before July 14, 
2014. 
No. 17‐1855                                                           11

    B. The Illinois Wage Act 
    The result is different under the Illinois Wage Act, 820 Ill. 
Comp. Stat. 115/1 et seq. Sutula‐Johnson asserts two types of 
violations of  the Act: first  that the incentive payments  were 
“commissions” for which the Act required monthly, not quar‐
terly, payment; and second that the Act entitles her to  com‐
missions that were invoiced before she resigned in December 
2015, which Office Depot has refused to pay. 
    Under the Illinois Wage Act, the critical question turns out 
to  be  whether  the  incentive  payments  should  be  deemed 
“commissions” or “bonuses” for purposes of the Act. The Act 
imposes  stricter  requirements  for  payment  of  commissions 
than for bonuses, but the statute and the accompanying regu‐
lations do not draw a sharp line distinguishing the two types 
of payments. Also, the parties have not cited, and we have not 
found, controlling or even strongly persuasive guidance in Il‐
linois case law. Doing our best to make an Erie Railroad pre‐
diction, and considering the ordinary meanings of the terms 
as applied by courts in Illinois and elsewhere, we predict that 
the Illinois Supreme Court would treat Office Depot’s “incen‐
tive payments” as commissions under the Illinois Wage Act. 
        1. Commissions v. Bonuses 
   We begin with the statutory language. The Illinois Wage 
Act requires every employer, “at least semi‐monthly, to pay 
every  employee  all  wages  earned  during  the  semi‐monthly 
pay period.” 820 Ill. Comp. Stat. 115/3. “Wages” are defined 
broadly as “any compensation owed an employee by an em‐
ployer pursuant to an employment contract or agreement be‐
tween the 2 parties, whether the amount is determined on a 
time,  task,  piece,  or  any  other  basis  of  calculation.”  820  Ill. 
12                                                     No. 17‐1855 

Comp. Stat. 115/2. “Commissions” fall within that broad def‐
inition of wages, but the Act provides that they “may be paid 
once  a  month.”  820  Ill.  Comp.  Stat.  115/3.  The Act  does  not 
address how frequently bonuses must be paid. Its single ref‐
erence to bonuses requires employers to pay “separated em‐
ployees”  all  “final  compensation,”  which  includes  “earned 
bonuses”  and  “earned  commissions.”  820  Ill.  Comp.  Stat. 
115/2 (defining “final compensation”); 115/5 (entitling “sepa‐
rated  employees”  to  “final  compensation”).  The  Act  itself 
does  not  define  commissions  or  bonuses  any  more  specifi‐
cally, but the different language implies different meanings. 
See  Illinois  State  Treasurer  v.  Illinois  Workers’  Compensation 
Comm’n, 30 N.E.3d 288, 296 (Ill. 2015) (reasoning that “settled 
rules of statutory construction” require court to assume legis‐
lature intends different meanings when it uses different lan‐
guage). 
    The Act authorizes the Illinois Director of Labor to prom‐
ulgate regulations to administer and enforce the act. 820 Ill. 
Comp. Stat. 115/12. Under the regulations,  commissions are 
defined as “compensation for services performed pursuant to 
an employment contract or agreement between the two par‐
ties.” Ill. Admin. Code tit. 56, § 300.510. Bonuses are “compen‐
sation given in addition to the required compensation for ser‐
vices performed.” § 300.500. The regulation explains that the 
Act applies only to “earned” bonuses, not discretionary and 
gratuitous bonuses. Id. A gratuitous bonus “does not obligate 
the employee to do or forgo something in return for the bonus 
and the employee has no right to make a demand for the bo‐
nus.” § 300.500(c). A bonus is discretionary “when the terms 
associated with the earning of the bonus are indefinite or un‐
certain, such as bonus being upon [sic] a positive evaluation 
of the ‘employee’s performance’ and not when the earning of 
No. 17‐1855                                                      13

a bonus is based on objective factors such as length of service, 
attendance or sign‐on or relocation incentives.” § 300.500(d). 
The regulation provides further: 
   An  employee  has  a  right  to  an  earned  bonus  when 
   there is an unequivocal promise by the employer and 
   the employee has performed the requirements set forth 
   in the bonus agreement between the parties and all of 
   the  required  conditions  for  receiving  the  bonus  set 
   forth  in  the  bonus  agreement  have  been  met.  Unless 
   one of the conditions for the bonus is that the employee 
   be on the payroll at the time of the bonus payout, the 
   bonus is due and owing to the employee at the time of 
   separation. 
§ 300.500(a). 
    The incentive payments at issue in this case could argua‐
bly  fit  within  both  definitions.  The  payments  are  certainly 
“compensation for services performed”—selling office furni‐
ture—“pursuant  to”  the  compensation  plan  and  therefore 
could easily be deemed commissions. See § 300.510. But they 
are  also  paid  on  top  of  the  base  salary,  and  so  might  be 
deemed “compensation given in addition to” some other re‐
quired compensation and might thus be deemed earned bo‐
nuses. See § 300.500. And they are “based on” the value of the 
employee’s sales and whether she is still employed on a cer‐
tain date, both of which are “objective factors” that could trig‐
ger an earned bonus. See § 300.500(d). We must look further 
for clues about how Illinois distinguishes between these two 
types of incentive pay. 
14                                                    No. 17‐1855 

    Neither party identifies an Illinois case that distinguishes 
between commissions and bonuses under the Wage Act. Of‐
fice Depot’s main argument is that the incentive payments are 
tied to an employee’s individual performance and are there‐
fore  consistent  with  the  descriptions  of  bonuses  found  in 
Birkholz v. Corptax, LLC, No. 1‐11‐0553, 2011 WL 10088322 (Ill. 
App. Nov., 8, 2011), and McLaughlin v. Sternberg Lanterns, Inc., 
917 N.E.2d 1065 (Ill. App. 2009). In both cases, the plaintiffs 
were fired mid‐year and sought a pro‐rata share of their an‐
nual bonuses as “earned bonuses” under the act. See 820 Ill. 
Comp.  Stat.  115/2,  115/5.  The  question  in  both  cases  was 
whether the bonuses were discretionary or “earned bonuses” 
capable of calculation on a pro‐rata basis. In Birkholz, the court 
reasoned that bonuses “characterized as ‘earned bonuses’ are 
typically based solely on individual production or individual 
performance.” Id. at *3. That is true as far as it goes, but the 
same  is  true  for  commissions.  The  court  concluded  that  the 
bonuses  were  discretionary  and  “equivocal,”  and  therefore 
not  governed  by  the  Wage  Act,  because  the  bonuses  were 
based on the overall performance of the whole company over 
the whole year, and not solely the individual performance of 
the employee. Id. at *3–4. McLaughlin involved the same ques‐
tion. 917 N.E.2d at 1069. These two cases help distinguish be‐
tween earned and discretionary bonuses, but they do not ad‐
dress the line between commissions and earned bonuses.  
   Office Depot also relies on Perugini‐Christen v. Homestead 
Mortgage Co., 287 F.3d 624, 627–28 (7th Cir. 2002), in which this 
court interpreted an ERISA employee benefit plan that distin‐
guished among salary, commissions, and bonuses. Office De‐
pot  points  out  that  Perugini‐Christen  found  the  payments  in 
question were bonuses partly because the employment agree‐
No. 17‐1855                                                    15

ment referred to them as bonuses. Id. at 628. Office Depot en‐
courages us to extend that reasoning here and decide that be‐
cause Office Depot did not refer to the payments as commis‐
sions, they must be bonuses. But the Office Depot compensa‐
tion  plan  uses  the  term  “incentive  payments,”  not  bonuses, 
and  both  commissions  and  bonuses  are  forms  of  incentive 
pay. Plus, Perugini‐Christen reasoned that the payments were 
“unlike ordinary commissions because although they” were 
“calculated as a percentage,” they were “not based on Peru‐
gini’s personal sales, but rather on the sales of the branch as a 
whole.” Id. And as we detail below, Office Depot has referred 
to  the  payments  as  “commissions”  in  communications  with 
its  employees.  Perugini‐Christen  does  not  help  Office  Depot 
here. 
     Sutula‐Johnson relies on Harlan v. Sweet, 564 N.E.2d 1192 
(Ill. 1990). That case dealt with the meaning of the word “sal‐
ary” in a provision of the Illinois Constitution. Sutula‐Johnson 
points to a passing statement: “‘commission’ is the term used 
to describe the payment that some salespeople receive.” Id. at 
1194. That comment does not offer much insight for our pur‐
poses. She also relies on a case from this court interpreting an 
ERISA  plan.  We  reasoned  that  “‘commissions’  are  the  para‐
digmatic  form  of  incentive  compensation  for  salespersons 
and,  applying  the  plain  and  ordinary  meaning  of  words, 
‘commissions’  would  necessarily  be  included  in  ‘incentive 
compensation.’” Bock v. Computer Associates Int’l, Inc., 257 F.3d 
700, 706 (7th Cir. 2001) (emphasis omitted). That is certainly 
true, but bonuses can also be a form of incentive compensa‐
tion. Bock does not help us distinguish between commissions 
and bonuses for purposes of the Illinois Wage Act. 
16                                                      No. 17‐1855 

    In  the  absence  of  Illinois  cases  drawing  a  line  between 
commissions and bonuses under the Wage Act or in any other 
context, our job under Erie Railroad remains to predict what 
the Illinois Supreme Court would do. E.g., Daniels v. FanDuel, 
Inc., 884 F.3d 672, 674 (7th Cir. 2018). We turn to the general 
rules of statutory interpretation in Illinois, where the “funda‐
mental rule of statutory construction is to ascertain and give 
effect  to  the  legislature’s  intent.”  Andrews  v.  Kowa  Printing 
Corp.,  838  N.E.2d  894,  898  (Ill.  2005)  (interpreting  the  Wage 
Act). “The best indication of legislative intent is the statutory 
language, given its plain and ordinary meaning.” Id. 
    Do  the  terms  “commission”  and  “bonus”  have  ordinary 
meanings that might help us? We conclude that the incentive 
payments in this case are better understood within the ordi‐
nary meaning of “commissions” than of “bonuses.” Most im‐
portant,  the  payments  are  compensation  for  making  a  sale 
and  are  paid  out  as  a  set  percentage  of  each  transaction’s 
value. That is the essence of a commission. Commission, Web‐
ster’s Third New International Dictionary (1993) (“a fee paid 
to an agent or employee for transacting a piece of business or 
performing a service . . . esp : a percentage of the money re‐
ceived in a sale or other transaction paid to the agent respon‐
sible  for  the  business”);  Commission,  Black’s  Law  Dictionary 
(10th ed. 2014) (“fee paid to an agent or employee for a partic‐
ular transaction, usu. as a percentage of the money received”). 
Those  meanings  are  at  least  consistent  with  the  Illinois  Su‐
preme  Court’s  comment  in  Harlan  that  “‘commission’  is  the 
term used to describe the payment that some salespeople re‐
ceive.” 564 N.E.2d at 1194; see also Suominen v. Goodman In‐
dustrial Equities Mgmt. Grp., LLC, 941 N.E.2d 694, 705 (Mass. 
App. 2011) (“The term ‘commission’ is commonly understood 
No. 17‐1855                                                          17

to refer to compensation owed to those in the business of sell‐
ing goods, services, or real estate, set typically as a percentage 
of the sales price.”); Mechmet v. Four Seasons Hotels, Ltd., 825 
F.2d  1173,  1175  (7th  Cir.  1987)  (“The  most  common  type  of 
commission  in  this  country  is  the  sales  commission  .  .  .  .”); 
American National Ins. Co. v. Keitel, 186 S.W.2d 447, 449 (Mo. 
1945)  (“The  word  ‘commission,’  when  used  to  denote  com‐
pensation  for  work  performed,  as  is  ordinarily  understood, 
means compensation paid upon results achieved. It especially 
applies to agents selling their masters’ wares on a percentage 
basis.”). 
    Taken together, the key features of the Office Depot incen‐
tive payments persuade us that they are better understood as 
commissions  than  as  bonuses.  The  Office  Depot  payments 
were mandatory rather than discretionary. They were paid ac‐
cording to a set formula. They were based on the value of the 
individual employee’s sales rather than on company‐ or de‐
partment‐wide  performance.  The  record  also  indicates  that 
the incentive payments were a significant portion of the Office 
Depot’s  employees’  pay—more  than  two‐thirds  of  Sutula‐
Johnson’s  compensation,  according  to  her  deposition  testi‐
mony—which makes them seem more like “compensation for 
services performed” than “compensation given in addition to 
the required  compensation for  services  performed.” Ill. Ad‐
min.  Code,  tit.  56,  §§ 300.500,  300.510.  Finally,  Office  Depot 
paid a monthly draw against future incentive payments. We 
are not familiar with the notion of a “draw against a future 
bonus.” These are all hallmarks of commissions, not bonuses. 
   Office  Depot  argues  further  that  the  incentive  payments 
were no longer intended to be the primary source of employee 
compensation, and that they were intended to be “behavior‐
18                                                      No. 17‐1855 

motivating.”  Neither  of  these  facts  makes  these  “incentive 
payments”  more  like  bonuses  than  commissions.  It  is  com‐
mon  for  sales  representatives  to  receive  base  salaries  plus  a 
percentage of their sales as commissions. See, e.g., McInnis v. 
OAG Motorcycle Ventures, Inc., 35 N.E.3d 1076, 1078 (Ill. App. 
2015)  (motorcycle  salesman  paid  “base  salary  . . .  plus  sales 
commission”); Pistakee Marina, Inc. v. Illinois Workers’ Compen‐
sation Comm’n, No. 2‐14‐0516WC, 2015 WL 5673061 at *2 (Ill. 
App. Sept. 25, 2015) (marina worker paid base salary plus 4% 
commission on all sales); Blount, 915 N.E.2d at 933 (employee 
of broadcasting company paid base salary plus commission 
based on air‐time sold). And as noted, bonuses and commis‐
sions are both forms of incentive pay designed to motivate be‐
havior the employer values. See Bock, 257 F.3d at 706 (reason‐
ing that commissions “are the paradigmatic form of incentive 
compensation for salespersons”). 
    Office Depot also implies that the incentive payments can‐
not be commissions because they are tied to annual sales tar‐
gets that Office Depot calculates on a quarterly basis. But the 
payments remain compensation for services performed under 
the plan, calculated as a set percentage of the value of sales 
that employees make on Office Depot’s behalf. Those are com‐
missions, and the Illinois legislature has chosen to require that 
commissions be paid monthly. We need to respect that choice, 
and we see no basis in Illinois case law for predicting that ty‐
ing commissions to individual sales targets transforms them 
into bonuses. 
   Although we do not believe an employer’s label can trans‐
form a commission into a bonus, Office Depot’s own language 
undermines its efforts in this lawsuit to portray the incentive 
No. 17‐1855                                                        19

payments as bonuses. The PowerPoint that Office Depot cir‐
culated  to  explain  the  compensation  change  said  it  was  a 
“Commission  based  plan  paid  on  sales  rep  margin  dollars 
back to dollar one.” On two additional slides, the PowerPoint 
said that the “Commission Rates” varied based on quarterly 
sales  targets.  In  other  words,  when  Office  Depot  needed  to 
explain the new compensation plan in plain terms to its em‐
ployees, it called the payments “commissions.” Regardless of 
the term Office Depot used in the plan, in practice these pay‐
ments are compensation paid to salespersons as a set percent‐
age of the value of each transaction. For purposes of the Illi‐
nois Wage Act, these payments are better understood as com‐
missions than as bonuses. 
    Finally,  we  respectfully  disagree  with  the  district  court’s 
view that the compensation plan should be interpreted so as 
to deem it to comply with the law. This interpretive tool might 
be useful in other contexts, such as when a court must decide 
how an ambiguous contract should be applied, but the terms 
of the Office Depot have not been shown to be ambiguous as 
applied  to  Sutula‐Johnson.  The  district  court’s  interpretive 
rule is not useful in deciding whether undisputed facts did or 
did not violate the law. Office Depot should not benefit from 
the ambiguity that it, as drafter, created by using the term “in‐
centive payment.” When the issue is whether an employment 
contract or policy violates employees’ statutory rights, we see 
no reason to predict that Illinois law would give the employer 
the benefit of the doubt.  
       2.  Illinois Wage Act Violations 
    Given our prediction of Illinois law, Office Depot was not 
entitled to summary judgment on Sutula‐Johnson’s statutory 
claims. She alleges two types of violations: (1) failure to pay 
20                                                      No. 17‐1855 

her commissions on a monthly basis; and (2) failure to pay her 
commissions on sales invoiced before she resigned in Decem‐
ber  2015.  Taking  the  facts  asserted  by  Office  Depot  at  sum‐
mary judgment, we predict that Illinois would find that Office 
Depot violated the Illinois Wage Act. Summary judgment for 
Office Depot was inappropriate. 
   Whether Office Depot complied with the Act depends on 
when the commissions were “earned.” The Office Depot plan 
said  that  commissions  were  not  earned  until  the  day  they 
were paid, once every quarter. We agree with Sutula‐Johnson 
that  Office  Depot’s  plan  set  an  invalid  condition  for  its  em‐
ployees  to  “earn”  their  commissions.  The  Illinois  Wage  Act 
requires employers “at least semi‐monthly, to pay every em‐
ployee  all  wages  earned  during  the  semi‐monthly  pay  pe‐
riod.” 820 Ill. Comp. Stat. 115/3. Commissions can be paid on 
a monthly basis, id., but that is framed as an exception to the 
semi‐monthly requirement. The Act thus means that commis‐
sions must be paid at least monthly. 
     Can  an  employer  satisfy  this  requirement  by  simply  de‐
claring that wages are not earned until the day they are paid? 
Of course not. Otherwise, an employer could say that employ‐
ees accrue wages at a rate of $10 for every hour worked, but 
they do not earn the wages until they are paid on the last day 
of  the  month.  This  would  nullify  the  Illinois  Wage  Act’s  re‐
quirement that employees be paid on a timely (usually semi‐
monthly)  basis.  See  Watts  v.  ADDO  Management,  L.L.C.,  97 
N.E.3d 75, 79 (Ill. App. 2018) (“The purpose of the Wage Act 
is to provide Illinois employees with a cause of action for the 
timely and complete payment of earned wages or final com‐
pensation.”);  Andrews  v.  Kowa  Printing,  814  N.E.2d  198,  205 
(Ill.  App.  2004)  (same).  The  regulations  entitle  a  “separated 
No. 17‐1855                                                           21

employee” to “an earned commission when the conditions re‐
garding  entitlement  to  the  commission  have  been  satisfied, 
notwithstanding the fact that, due to the employee’s separa‐
tion from employment, the sale or other transaction was con‐
summated  by  the  principal  personally  or  through  another 
agent.” Ill. Admin. Code, tit. 56, § 300.510(a). An employer can 
set the requirements for earning a wage or commission, but it 
cannot undermine the monthly payment requirement by im‐
posing  an  arbitrary  date  on  which  wages  are  earned,  com‐
pletely unrelated to the employee’s duties.2 Under Office De‐
pot’s quarterly payment scheme, employees might not “earn” 
a  commission  on  a  sale  until  over  three  months  after  they 
completed all work on it. This delay (and the effective forfei‐
ture of earned commissions upon resignation) violated the Il‐
linois Wage Act. 
      Office Depot insists that even if commissions were earned 
upon  invoicing,  it  complied  with  the  Illinois  Wage  Act’s  re‐
quirement for timely payment. It argues that even though it 
did not pay commissions in full until months later, it paid em‐
ployees  a  semi‐monthly  salary  and  a  $250  monthly  draw 
against  future  commissions  (or  “incentive  payments”).  Nei‐
ther fact satisfies Office Depot’s obligation under the Illinois 
Wage Act to pay all commissions earned each month by the 
end of the next month. A small monthly draw does not meet 
                                                 
    2 The summary judgment record suggests that Office Depot consid‐

ered the commissions “accrued” upon customer invoicing, and would cal‐
culate the commission that the employee was due on the sale. Sutula‐John‐
son’s direct supervisor testified that she would be paid a commission on 
the invoiced amount, regardless of whether the customer actually paid the 
full invoice value. Office Depot has not identified any conditions Sutula‐
Johnson needed to meet after customer invoicing in order to be paid that 
commission, other than remaining employed on the date of payment. 
22                                                                No. 17‐1855 

the  requirement  that  the  employer  pay  “all  wages  earned” 
during the relevant period. See 820 Ill. Comp. Stat. 115/3. Also, 
the Act distinguishes between salaries and commissions and 
sets different rules for both. See 820 Ill. Comp. Stat. 115/2 (dis‐
tinguishing  between  salary  and  commission).  Office  Depot 
could not satisfy the requirement that it pay all commissions 
earned  during  one  pay  period  by  paying  only  all  salary 
earned during that period. 
    Thus, Office Depot was not entitled to summary judgment 
on Sutula‐Johnson’s claims under the Illinois Wage Act. She 
has offered evidence that Office Depot violated the Wage Act 
by failing to pay her commissions monthly, see 820 Ill. Comp. 
Stat. 115/3, and by failing to pay her all commissions earned 
before she resigned, see 820 Ill. Comp. Stat. 115/2, 115/5; see 
also Ill. Admin. Code, tit. 56 § 300.510(a).3  
                                               *    *    * 
    In conclusion, AFFIRM summary judgment for Office De‐
pot on the claims for breach of contract but REVERSE sum‐
mary judgment for Office Depot on the claims under the Illi‐
nois  Wage  Act  and  REMAND  for  further  proceedings  con‐
sistent with this opinion. 




                                                 
      3 We have also reviewed Sutula‐Johnson’s filings on her own motion 

for summary judgment, but we conclude that we cannot order judgment 
in  her  favor  on  this  record.  Her  motion  papers  did  not  establish  undis‐
puted facts supported as required by citations to available evidence, so we 
remand for further proceedings consistent with this opinion.